Title: To Benjamin Franklin from Robert R. Livingston, 23 June 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear SirPhiladelphia 23d June 1782
This will be sent with duplicates of some of my former Letters to the Southward to embrace the first opportunity that shall offer from thence— By so uncertain a conveyance you can Expect nothing particular— Nor indeed does our present situation furnish any thing that calls for your immediate attention, unless it be the unanimity with which the people of all ranks agree in determining to listen to no proposals from England which have not the alliance with France for their basis— Perhaps the joy they have discovered in celebrating the birth of the Dauphin will be considered as a proof of their sincere attachment to the present illustrious monarch of France & his family— Leslie has endeavoured to bring General Greene to agree to a suspension of arms for the southern department, to which he has very prudently refused to consent— Nothing has yet been determined or rather executed with respect to Capt Asgill, the Enemy are holding a Court Martial on Lippencutt, the executioner of Capt Huddy—on their decision the life of Capt Asgill will depend, Such is the melancholy necessity which the cruelty of the enemy has imposed.
You enclosed a Letter from the Count de Vergennes on the subject of the pension due to Mr Toussard— Congress are too sensible of that Gentleman’s merit to deprive him of it. But as it is necessary that every thing of this kind be transacted at one Office— It is proper that he direct some person as his agent to apply to the Treasury Office here & produce your certificate of the time to which the last payment was made—or at least transmit a state of his account, on which the ballance will be paid & his pension regularly settled with his Attorney in future.
The case of the Brigantine Eersten has been decided upon in the inferior Court & in the court of appeals— The latter have been prevailed upon at my request to give a rehearing which is not yet determined; should the determination be against the Vessel or Cargo upon a conviction that she was British property, Congress will not chuse to interfere in the execution of the sentence which the court they have instituted are competent to award— I could wish to know from you what allowance you make to your private secretary & to have an accurate estimate of those contingent expences of your office which you think ought to be charged as distinct from your salary— I enclose a Copy of a Letter from Deane to Govr. Trumbull with his answer which you will be pleased to forward, a copy of the answer is also enclosed— I have the honor to be, sir With the highest respect & esteem Your Excellency’s Most obed humble servt,
Robt R Livingston
No. 13 DuplicateHis Excellency Benj Franklin, Esqr
 
Endorsed: No 13 Mr Secry. Livingston June 23. 1782 M. Toussard Brig. Eersten Private Secry.
